— Judgment, Supreme Court, New York County (Jay Gold, J.), rendered August 29, 1990, convicting defendant, after a non-jury trial, of criminal sale of a controlled substance in the third degree, menacing, and other charges not addressed on appeal, and sentencing him, as a second felony offender to a term of AVz to 9 years for the sale conviction, and to lesser concurrent terms for the other convictions, unanimously affirmed.
Viewing the evidence in a light most favorable to the prosecution, and giving it the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that the evidence was sufficient as a matter of law to support the verdict. Further, upon an independent *453review of the facts, we find that the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). The evidence shows that defendant threatened the undercover officer with a knife when the officer questioned the quality of the crack he was purchasing from defendant’s cohort. It cannot be "assume[d] that defendant was innocently standing around exchanging pleasantries” while a cohort sold drugs, since the high probability of arrest made it unlikely "that defendant would act in such a manner as to make his involvement in the transactions overt” (People v Williams, 172 AD2d 448, 449, affd 79 NY2d 803). Concur — Sullivan, J. P., Milonas, Rosenberger, Ross and Asch, JJ.